--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
INDEPENDENT CONTRACTOR AGREEMENT
 
This Independent Contractor Agreement (the “Agreement”) is entered into by and
between Great American Energy, Inc., a Delaware corporation  (the “Company”),
and Felipe Pimienta Barrios, an individual (the “Contractor”), effective as of
May 1, 2012, (the “Effective Date”).  The Company and the Contractor are each
individually a “party,” and collectively, the “parties.”
 
RECITALS
 
WHEREAS, the Company is in the mineral exploration and development industry and
desires to engage Contractor to provide certain services to support the
Company’s growth and development; and
 
WHEREAS, the Company desires to retain Contractor as an independent contractor
to perform services for the Company, and Contractor is willing to perform such
services, on the terms set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and representations,
and subject to the conditions contained herein, the parties hereto agree as
follows:
 
1.           NATURE OF SERVICES.
 
(a)           Services.  Contractor agrees to use its best efforts to diligently
and faithfully explore and develop business opportunities and related services
in support of the Company’s mineral exploration and development projects outside
of the United States (the “Services”).  The Services are to be performed outside
of the United States.
 
(b)           Duties & Responsibilities.  Contractor shall be entitled to
determine the method and means of performing under and providing the Services
contemplated in this Agreement, and shall also determine when and where the
Services are provided, subject to the condition that the Services are to be
performed outside of the United States.  Further, to the extent that Contractor
needs to retain assistance to perform the Services, Contractor shall select
individuals he requires assistance from, and shall be solely responsible for
compensating those individuals; Contractor will not be reimbursed for these
expenses.
 
2.           FEE; TAXES; EXPENSES.
 
(a)           Fee.  The Company agrees to compensate Contractor at a flat rate
of USD $7,000 per month (the “Fee”).
 
(b)           Taxes.  As an independent contractor, Contractor agrees that it
will be responsible for the reporting and payment of any state and/or federal
income tax or other withholdings on the Fee provided for his/her services under
this Agreement.  All amounts to be paid by the Company to Contractor herein are
exclusive of any federal, state, local, municipal or other governmental taxes,
now or hereafter imposed on Contractor under applicable law.  The Company is not
liable to Contractor for any taxes incurred in connection with this Agreement
unless they are (i) owed by the Company under applicable law solely as a result
of entering into this Agreement, (ii) are based solely upon the amounts payable
under this Agreement, and (iii) are required to be collected from the Company by
Contractor under applicable law.
 
(c)           Reasonable Expenses.  Contractor shall be promptly reimbursed for
all reasonable expenses incurred while providing services to the Company under
the Agreement, including but not limited to travel and cell phone costs, which
are evidenced by receipts presented to the Company.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
3.           CONFIDENTIAL INFORMATION & INVENTIONS.  Contractor agrees to
execute the form of Confidential Information and Ownership Agreement for
Independent Contractors attached hereto as Exhibit A.  If Contractor retains the
services of any other individual in order to perform the Services, Contractor
shall have the individual(s) execute the Confidential Information and Ownership
Agreement for Independent Contractors.
 
4.           INDEPENDENT CONTRACTOR.  Contractor understands and acknowledges
that it enters into this Agreement as an independent contractor engaged in
providing the Services.  Nothing in this Agreement or in the activities
contemplated by the parties hereunder shall be deemed to create an agency,
partnership, employment or joint venture relationship between the parties or any
of its employees, subcontractors or representatives.  Further, Contractor
acknowledges and agrees, and it is the intent of the parties, that Contractor
shall receive no benefits, including disability or unemployment insurance,
worker’s compensation, medical insurance, or sick leave, from the Company,
either as an independent contractor or employee.  If Contractor is reclassified
by a state or federal agency or court as an employee for tax or other purposes,
Contractor will become a non-benefit employee and will receive no benefits from
the Company, except those mandated by state or federal law, even if by the terms
of the benefit plans or programs of the Company in effect at the time of such
reclassification Contractor would otherwise be eligible for such benefits.
Contractor further agrees to indemnify the Company and hold it harmless to the
extent of any obligation imposed on the Company (a) to pay withholding taxes or
similar items, or (b) resulting from the determination that Contractor is not an
independent contractor.
 
5.           LIMITATION ON LIABILITY.  IN NO EVENT SHALL THE COMPANY BE LIABLE
TO CONTRACTOR FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL, EXEMPLARY, PUNITIVE OR
INCIDENTAL DAMAGES INCLUDING, BUT NOT LIMITED TO, LOST PROFITS OR OTHER ECONOMIC
LOSS, LOSS OF DATA (WHETHER ARISING FROM BREACH OF CONTRACT, TORT, STRICT
LIABILITY OR OTHERWISE) EVEN IF THE COMPANY HAS BEEN APPRAISED OF THE LIKELIHOOD
OF SUCH DAMAGES OCCURRING.  THE COMPANY’S LIABILITY TO CONTRACTOR, OR ITS
EMPLOYEES, SUBCONTRACTORS OR REPRESENTATIVES, FOR DAMAGES ARISING OUT OF THIS
AGREEMENT SHALL BE LIMITED TO DIRECT DAMAGES, AND SHALL NOT EXCEED THE AMOUNT OF
THE FEE PAID.
 
6.           INDEMNIFICATION.  Contractor agrees to defend, indemnify, and hold
harmless the Company, from and against any claims, losses, actions, demands or
damages, including reasonable attorney’s fees, resulting from any act, omission,
negligence or performance under this Agreement by Contractor.  Contractor
further agrees to defend, indemnify, and hold harmless the Company, from and
against any claims, losses, actions, demands or damages, including reasonable
attorney’s fees, resulting from any injury or loss of life, sustained in the
course of providing the Services to the Company under this Agreement.  This
indemnity shall not apply to the extent the portion of such claim, liability,
loss, cost, damage or expense is the result of the gross negligence or willful
misconduct of the Company, its users, or Contractor, as determined by a court of
law, or to the extent liability is disclaimed or limited by either party under
this section.
 
7.           TERM; TERMINATION; SURVIVAL.
 
(a)           Term.    This Agreement shall commence on the Effective Date and
shall continue for a period of one (1) year from the date of execution, or until
terminated by either party in accordance with Section 7(b) below.  The Agreement
will automatically renew each year thereafter for a period of one year, unless
either party notifies the other party in writing at least thirty (30) days prior
to the renewal date that it does not want to renew the Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Termination.   Either party may terminate this Agreement for any
reason at any time by giving thirty (30) days’ written notice to the other
party.  Should either party default in the performance of this Agreement or
materially breach any of its provisions, the nonbreaching party may terminate
this Agreement upon giving notice to the breaching party.
 
(c)           Survival.  The parties’ obligations with respect to Sections 2(b),
3, 4, 5, 6, 8(b), 9(d) and 9(e) shall survive the termination of this
Agreement.  In addition, the obligations of Contractor and its employees,
subcontractors and representatives under each Confidential Information and
Ownership Agreement for Independent Contractors executed in connection with this
Agreement shall survive any termination of this Agreement
 
(d)           No Waiver.  No delay or failure by either party to act in the
event of a breach or default hereunder shall be construed as a waiver of that or
any succeeding breach or a waiver of the provision itself.
 
8.           NON-COMPETE; NON-INTEFERENCE; NON-DISPARAGEMENT.
 
(a)           Non Competition During The Term of Engagement.  During the term of
this Agreement, Contractor will not directly or indirectly, either as an
employer, employee, consultant, Contractor, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity, engage or participate in any business that is in competition in any
manner whatsoever with the business of the Company and that creates a conflict
of interest with the Company or results in a breach of the terms of this
Agreement or the Confidential Information and Ownership Agreement for
Independent Contractors.
 
(b)           Non-Intereference, Non-Disparagement.  Contractor agrees not to
interfere with any of the Company’s contractual obligations.  In addition,
Contractor agrees to treat the Company respectfully and professionally and not
disparage the Company (or the Company’s managers, officers or directors) in any
manner likely to be harmful to the Company or its business, business reputation
or personal reputation.
 
9.           MISCELLANEOUS.
 
(a)           Entire Agreement.  This Agreement, together with the Exhibit
attached hereto, constitutes the entire agreement of the parties with respect to
the subject matter of this Agreement.  This Agreement supersedes any and all
agreements, whether oral or written, between the parties to this Agreement with
respect to the subject of this Agreement.  Except as otherwise expressly
provided herein, this Agreement may be modified only by a writing signed by an
authorized representative of each party.
 
(b)           Notices.  Any and all notices, requests, demands and other
communications required or otherwise contemplated to be made under this
Agreement shall be in writing and shall be provided by one or more of the
following means and shall be deemed to have been duly given (i) if delivered
personally, when received; (ii) if transmitted by facsimile or email, on the
date of transmission; or (iii) if by international courier service, on the
fourth (4th) business day following the date of deposit with such courier
service, or such earlier delivery date as may be confirmed in writing to the
sender by such courier service.  The addresses appearing on the signature page
of this Agreement shall be the party’s address for delivery or mailing of notice
purposes. Any party may, at any time, by giving notice to the other party in
accordance with this section, designate any other address in substitution of the
foregoing address to which such notice will be given.
 
(c)           Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties, their successors and permitted assigns.  Contractor may
not transfer, sublicense or otherwise assign this Agreement or any of its rights
or obligations hereunder without the Company’s prior written consent, which
consent may not be unreasonably withheld.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Dispute Resolution.  Any dispute, controversy or claim concerning,
arising from, or relating to this Agreement shall be resolved in the following
manner:
 
(i)           The parties agree to use all reasonable efforts to resolve the
dispute through direct discussion.  To that end, either party may give the other
party written notice of any dispute not resolved in the normal course of
business.  Upon such notice, the parties shall attempt in good faith to resolve
the disputes promptly by negotiation between executives who have authority to
settle the controversy and who are at a higher level of management than the
persons with direct responsibility for administration of this Agreement.
 
(ii)           If the parties are unable to resolve the dispute by such means
within thirty (30) days of the notice date, or such other time period as
mutually agreed, then either party may commence binding arbitration pursuant to
the Rules of Commercial Arbitration of the American Arbitration Association, as
modified or supplemented under this Section 9(d).  The arbitration shall be
governed by the Federal Arbitration Act, 9 U.S.C. Sec. 1, et seq., and judgment
upon the award rendered by the arbitrator(s) may be entered by any court with
jurisdiction or application may be made to such a court for judicial recognition
and acceptance of the award and any appropriate order including
enforcement.  The arbitration proceeding will be held in Las Vegas, Nevada.
 
(iii)           The arbitration proceedings contemplated by this section shall
be as confidential and private as permitted by law.  To that end, the parties
shall not disclose the existence, contents or results of any proceedings
conducted in accordance with this section, and materials submitted in connection
with such proceedings shall not be admissible in any other proceeding, provided,
however, that this confidentiality provision shall not prevent a petition to
vacate or enforce an arbitral award and shall not bar disclosures required by
law.  The parties agree that any decision or award resulting from proceedings in
accordance with this section shall have no preclusive effect in any other matter
involving third parties.
 
(iv)           Notwithstanding any of the foregoing, either party may request
injunctive and/or equitable relief either from the arbitrator or from a court in
order to protect the rights or property of the party, pending the resolution of
the dispute by arbitration as provided hereunder.
 
(e)           Governing Law.  This Agreement will be governed by, and construed
in accordance with, the laws of the State of Nevada.  In addition, questions
concerning arbitration under Section 9(d) shall be governed exclusively by the
Federal Arbitration Act.
 
(f)           Severability.  If any provision of this Agreement is held invalid,
illegal or unenforceable, such provision shall be reformed only to the extent
necessary to effect the original intentions of the parties, and all remaining
provisions shall continue in full force and effect.
 
(g)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which, shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 


 
[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 
 
4

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date.




CONTRACTOR:
 
_______________________________
Felipe Pimienta Barrios


Address:
_______________________________
_______________________________

Phone:
_________________________                                                                
Fax:  ___________________________
Email:  felipepimienta@yahoo.com




COMPANY:
Great American Energy, Inc.


By:  ___________________________
Name:  Geoff Evett
Title: Chairman of the Board of Directors


999 18th Street, Suite 3000
Denver, Colorado 80202


Phone: (303) 952-0455
Fax: (___) ____ - _________
Email:  geoffevett@metleracapital.com

 
 
5

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
Great American Energy, Inc. – Confidential Information and Ownership Agreement




 
As a condition of  Felipe Pimienta Barrios (“Independent Contractor”) being
retained as an independent contractor (or Independent Contractor’s relationship
being continued) by Great American Energy, Inc., a Delaware corporation, or any
of its current or future subsidiaries, affiliates, successors or assigns
(collectively, the “Company”), and in consideration of Independent Contractor’s
relationship with the Company and its receipt of the compensation now and
hereafter paid to Independent Contractor by the Company, Independent Contractor
agrees to the following:
 
1.  Definitions.  As used in this Agreement, the following definitions will
apply:
 
(a)    “Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
mineral reports, mining methods, drilling plans, reserve reports, surveys,
geological data, services, suppliers, customer lists and customers (including,
but not limited to, customers of the Company on whom Independent Contractor
called or with whom Independent Contractor became acquainted during Independent
Contractor’s engagement with the Company), prices and costs, markets,
inventions, laboratory notebooks, field notebooks, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, licenses, finances, budgets or other business information disclosed
to Independent Contractor by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment or created
by Independent Contractor during the period of Independent Contractor’s
engagement with the Company, whether or not during working hours. Independent
Contractor understands that “Confidential Information” includes, but is not
limited to, information pertaining to any aspects of the Company’s business
which is either information not known by actual or potential competitors of the
Company or is proprietary information of the Company or its customers or
suppliers, whether of a technical nature or otherwise. Independent Contractor
further understands that Confidential Information does not include any of the
foregoing items which has become publicly and widely known and made generally
available through no wrongful act of Independent Contractor’s or of others who
were under confidentiality obligations as to the item or items involved.
 
(b)    “Develop” means to conceive, create, develop, assemble, reduce to
practice, or, in the case of works of authorship, to fix in a tangible medium of
expression.
 
(c)    “Development” includes, but is not limited to, all inventions,
discoveries, improvements, processes, developments, designs, know-how, data,
computer programs, algorithms, formulae and works of authorship, whether or not
patentable or registerable under patent, copyright or similar statutes,
conceived or Developed in connection with the Company's business.
 
(d)    “Intellectual Property” means and includes, with respect to any
Development all relevant patents, patent applications, copyrights, trade secrets
and other rights and protections arising under patent, copyright or similar
statutes.
 
2.      Confidential Information of the Company.  Except as required by
Independent Contractor’s engagement with the Company, or as the Company may
consent to in writing, at no time will Independent Contractor use for the
benefit of any person or entity other than the Company, or disclose or reveal to
any other person or entity, either during or subsequent to the term of
Independent Contractor’s engagement with the Company, any Confidential
Information belonging to the Company or its Contractors, suppliers, joint
venturers, licensors, licensees, or distributors.  This means, among other
things (and by way of example only), that without the Company's written consent
Independent Contractor cannot use any such Confidential Information in making
investment decisions.  Upon termination of Independent Contractor’s engagement
with the Company for any reason, Independent Contractor will deliver to the
Company all originals and all copies of any and all physical, written, graphical
and/or machine readable materials and media (including, for example, notes,
notebooks, memoranda, diskettes and photographic slides, prints and negatives)
that are in Independent Contractor’s possession or under Independent
Contractor’s control and contain, represent, disclose or embody Confidential
Information of the Company or its Contractors, suppliers, joint venturers,
licensors, licensees, or distributors.  Both during and after Independent
Contractor’s engagement with the Company, all such materials and media will
belong to the Company.
 
 
 
1

--------------------------------------------------------------------------------

 
 
3.      Ownership of Developments.
 
(a)    All Developments that Independent Contractor conceives or Develops
(either alone or jointly with others) at any time during the term of Independent
Contractor’s engagement with the Company, including all Intellectual Property
rights and protections in connection therewith, shall be the sole property of
the Company and/or its nominees or assigns.  Independent Contractor hereby
assigns to the Company any and all right, title and interest Independent
Contractor has, may have or may acquire in all Developments.
 
(b)    Independent Contractor will communicate to the Company as promptly as
practicable all Developments that Independent Contractor conceives or Develops
(either alone or jointly with others) at any time during Independent
Contractor’s engagement with the Company and for the period ending one (1) year
after such engagement terminates for any reason, for the purpose of determining
the extent of the Company’s rights in such Developments. For Developments that
are conceived or Developed during the term (and within the scope of Independent
Contractor’s service to the Company) of Independent Contractor’s engagement with
the Company, the communication will be as complete as practicable.  For
Developments that are neither conceived nor Developed during the term and within
the scope of Independent Contractor’s engagement with the Company, the
communication may be limited to a general description sufficient to disclose
clearly the relationship between those Developments and the scope of the work
Independent Contractor did for or on behalf of the Company, and Independent
Contractor will not be obligated to disclose confidential information belonging
to Independent Contractor or any third party except to the extent required to
make that clear disclosure.
 
(c)    Independent Contractor will assist the Company and/or its nominees or
assigns (without charge but at no expense to Independent Contractor) in every
lawful way to obtain, maintain and enforce any and all Intellectual Property
rights and protections relating to all Developments, including by executing all
relevant documents.  Independent Contractor understands that these obligations
will continue beyond the termination of Independent Contractor’s engagement with
the Company.  Independent Contractor hereby irrevocably designates and appoints
the Company and its duly authorized officers and Contractors as Independent
Contractor’s Contractor and attorney-in-fact to execute and file any and all
applications and other necessary documents and to do all other lawfully
permitted acts to further the prosecution, issuance, or enforcement of patents,
copyrights, trade secrets and similar protections related to such Developments
with the same legal force and effect as if Independent Contractor had executed
them itself.


(d)    Paragraph 3(a) generally will not apply to any Intellectual Property that
Independent Contractor conceived or Developed prior to Independent Contractor’s
engagement with the Company and that underlies, pertains to, is embodied or
becomes embodied in any Development (“Background Intellectual Property”), except
that with respect to any Development that incorporates both elements that are
Background Intellectual Property and elements that are conceived or Developed
during the term of Independent Contractor’s engagement with the Company,
Paragraph 3(a) will apply (to the extent otherwise applicable) to those elements
that are conceived or Developed during such engagement.  Independent Contractor
hereby grants to the Company an irrevocable, perpetual, non-exclusive,
worldwide, royalty-free license (with the right to sublicense) in the Background
Intellectual Property to the extent reasonably necessary to permit the Company
and its customers, clients and licensees to use, practice, reproduce,
manufacture, modify, publicly perform, display and exhibit, market, distribute
and otherwise exploit all Developments.  Independent Contractor has listed below
the only Background Intellectual Property that is or might be incorporated into
Developments (failure to list indicates there are
none):  ______________________________________________________________________________________
(if additional space is required, use the back of this Agreement)
 
4.      No Breach of Other Rights or Obligations.  Independent Contractor’s
performance of the terms of this Agreement and Independent Contractor’s
engagement with the Company does not and will not breach any agreement to keep
in confidence proprietary information acquired by Independent Contractor in
confidence prior to the term of such engagement with the Company.  Independent
Contractor has not entered into, and Independent Contractor agrees Independent
Contractor will not enter into, any agreement in conflict with this
Agreement.  Independent Contractor has the right, power and authority to grant
the licenses with respect to the Background Intellectual Property set forth in
Paragraph 3 above.  Independent Contractor has not brought, and Independent
Contractor agrees Independent Contractor will not knowingly bring, with
Independent Contractor to the Company for use in Independent Contractor’s
engagement with the Company any materials or documents of a former employer or
any other person or entity for whom Independent Contractor has provided or is
providing services (paid or unpaid) that are not generally available to the
public unless Independent Contractor has obtained express written authorization
from the former employer or other person or entity for whom Independent
Contractor has provided or is providing such services for their possession and
use.  If there are any exceptions to the foregoing representations, Independent
Contractor has attached hereto a copy of each agreement or other written
documentation, if any, which presently affects Independent Contractor’s
compliance with the terms of this Agreement. Independent Contractor will
indemnify and hold harmless the Company, its affiliates and licensees, and its
officers, directors, employees and Contractors, for any breach of the provisions
of this Paragraph 4.
 
 
 
2

--------------------------------------------------------------------------------

 
 
5.      No Solicitation.  During the term of Independent Contractor’s engagement
with the Company, and for a period of one (1) year following its termination for
any reason, Independent Contractor will not, without the Company’s express
written consent, either on Independent Contractor’s own behalf or on behalf of
another:  (i) contact or solicit employees of the Company for the purpose of
hiring them; (ii) hire Company employees; or (iii) solicit the business of any
client, customer or licensee of the Company.  Independent Contractor
acknowledges that the provisions of this Paragraph 5 are reasonable and
necessary measures designed to protect the Confidential Information of the
Company.
 
6.      General.
 
(a)     This Agreement constitutes the entire agreement between Independent
Contractor and the Company with respect to the subject matter hereof,
superseding any prior agreement or representation, oral or written.  Independent
Contractor’s obligations under this Agreement may not be modified, released or
terminated, in whole or in part, except in a writing signed by Independent
Contractor and an officer of the Company or his or her designee.  Any waiver by
the Company of a breach of any provision of this Agreement will not operate or
be construed as a waiver of any subsequent breach thereof.
 
(b)    Each provision of this Agreement will be treated as a separate and
independent clause, and the unenforceability of any one clause in no way will
impair the enforceability of any of the other clauses herein.  If one or more of
the provisions of this Agreement is held to be excessively broad, such provision
or provisions will be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be legally enforceable.


(c)    Independent Contractor’s obligations under this Agreement will survive
the termination of Independent Contractor’s engagement with the Company.
 
(d)    This Agreement will inure to the benefit of and be binding upon the
heirs, personal representatives, administrators, successors and assigns of the
parties hereto. The Company may assign any of its rights under this Agreement.
 
(e)    Independent Contractor acknowledges that Independent Contractor’s
services are, and that the Confidential Information is, special, unique and
unusual.  Independent Contractor recognizes that if Independent Contractor
breaches this Agreement, money damages would not reasonably or adequately
compensate the Company for its loss.  Accordingly, if Independent Contractor
breaches this Agreement, Independent Contractor recognizes and consents to the
Company’s right to seek injunctive relief to force Independent Contractor to
abide by the terms of this Agreement.  The Company also will have the right to
recover damages or pursue any other remedy permitted by law.
 
(f)     This Agreement will be governed by and interpreted in accordance with
the laws of the State of Nevada, as applied to agreements made and wholly
performed within Nevada.
 


 




 


 
[INTENTIONALLY LEFT BLANK]

 
3

--------------------------------------------------------------------------------

 



 
This Agreement will be deemed effective as of the start of Independent
Contractor’s engagement with the Company.
 
CAUTION:  This Agreement creates important obligations of trust and affects
Independent Contractor’s rights to inventions Independent Contractor may make
during Independent Contractor’s engagement with the Company.
 
COMPANY:
INDEPENDENT CONTRACTOR:
Great American Energy, Inc.
 
By:  _______________________________                                                              
Name: Geoff Evett
Title: Chairnan of the Board of Directors
_________________________________
Felipe Pimienta Barrios

 


 


 
 
 
 
4

 

 